

116 S5072 IS: Vet Center Improvement Act of 2020
U.S. Senate
2020-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5072IN THE SENATE OF THE UNITED STATESDecember 19, 2020Mr. Reed (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo improve Vet Centers of the Department of Veterans Affairs, and for other purposes. 1.Short titleThis Act may be cited as the Vet Center Improvement Act of 2020.2.DefinitionsIn this Act:(1)Vet CenterThe term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code.(2)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.3.Productivity expectations for readjustment counselors of Vet Centers(a)Evaluation of productivity expectationsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall evaluate productivity expectations for readjustment counselors of Vet Centers, including by obtaining systematic feedback from counselors on such expectations, including with respect to following: (1)Any potential effects of productivity expectations, whether positive or negative, on client care. (2)Distances readjustment counselors may travel to appointments, especially with respect to serving rural veterans.(3)The possibility that some veterans may not want to use nor benefit from telehealth or group counseling. (4)Availability and access of veteran populations to broadband and telehealth.(5)Any effect on readjustment counselors, including with respect to recruitment, retention, and welfare. (6)Whether productivity expectations provide incentives or pressure to inaccurately report client visits. (7)Whether directors and readjustment counselors of Vet Centers need additional training or guidance on how productivity expectations are calculated.(8)Such other criteria as the Secretary considers appropriate. (b)Systematic feedback(1)In generalThe Secretary shall—(A)make every effort to ensure that all readjustment counselors of Vet Centers are given the opportunity to provide feedback on the items under subsection (a); (B)collect and safely store the feedback obtained under subsection (a)— (i)in an anonymized manner, in order to protect the privacy of each respondent; and (ii)in a manner that allows for evaluation by third parties of the feedback, such as audit of the feedback by the Government Accountability Office; and (C)provide the feedback obtained under subsection (a) in an anonymized manner to the working group established under section 5. (2)Government Accountability Office auditNot less frequently than once each year during the five-year period beginning on the date of the enactment of this Act, the Comptroller General of the United States shall audit the feedback obtained from readjustment counselors of Vet Centers under subsection (a). (c)Implementation of changesNot later than 90 days after the date of the completion of the evaluation required by subsection (a), the Secretary shall implement any needed changes to the productivity expectations described in such subsection in order to ensure— (1)quality of care and access to care for veterans; and (2)the welfare of readjustment counselors. (d)Report to CongressNot later than 180 days after the date of the completion of the evaluation required by subsection (a), the Secretary shall submit to Congress a report on—(1)the findings of the evaluation; and (2)any planned or implemented changes described in subsection (c). (e)Plan for reassessment and implementation(1)PlanNot later than one year after the date of the enactment of this Act, the Secretary shall develop and implement a plan for— (A)reassessing productivity expectations for readjustment counselors of Vet Centers, in consultation with such counselors; and (B)implementing any needed changes to such expectations, as the Secretary determines appropriate. (2)ReassessmentsUnder the plan required by paragraph (1), the Secretary shall conduct a reassessment described in such paragraph not less frequently than once each year. 4.Staffing models for Vet Centers(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a staffing model for Vet Centers that incorporates key practices in the design of staffing models. (b)ElementsIn developing the staffing model under subsection (a), the Secretary shall—(1)involve key stakeholders, including readjustment counselors, outreach specialists, and directors of Vet Centers; (2)incorporate key work activities and the frequency and time required to conduct such activities; (3)ensure the quality of data used in the model to provide assurance that staffing estimates are reliable; and (4)incorporate— (A)risk factors, including case complexity, geography, and availability, advisability, and willingness of veterans to use telehealth or group counseling; and(B)such other factors as the Secretary considers appropriate. (c)Plan for assessments and updatesNot later than one year after the date of the enactment of this Act, the Secretary shall develop a plan for— (1)assessing and updating the staffing model developed and implemented under subsection (a) not less frequently than once every four years; and (2)implementing any needed changes to such model, as the Secretary determines appropriate. 5.Working group of readjustment counselors, outreach specialists, and directors of Vet Centers(a)In generalIn conducting the evaluation of productivity expectations described in section 3 and developing the staffing model described in section 4, the Secretary of Veterans Affairs shall establish a working group to assess—(1)the efficacy, impact, and composition of performance metrics for such expectations with respect to— (A)quality of care and access to care for veterans; and (B)the welfare of readjustment counselors and other employees of Vet Centers; and(2)key considerations for the development of a staffing model for Vet Centers, including—(A)quality of care and access to care for veterans and other individuals eligible for care through Vet Centers; and (B)recruitment, retention, and welfare of employees of Vet Centers. (b)MembershipThe working group established under subsection (a) shall be composed of readjustment counselors, outreach specialists, and directors of Vet Centers. (c)Feedback; recommendationsThe working group established under subsection (a) shall provide to the Secretary— (1)feedback from readjustment counselors, outreach specialists, and directors of Vet Centers; and (2)recommendations on how to improve— (A)quality of care and access to care for veterans; and (B)the welfare of readjustment counselors and other employees of Vet Centers. 6.Improvements of hiring practices at Vet Centers(a)Standardization of position descriptions(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall standardize descriptions of position responsibilities at Vet Centers. (2)Reporting requirementIn each of the first two annual reports submitted under section 7309(e) of title 38, United States Code, after the date of the enactment of this Act, the Secretary shall include a description of the actions taken by the Secretary to carry out paragraph (1).(b)Expansion of reporting requirements on readjustment counseling To include actions To reduce staffing vacancies and time To hireSection 7309(e) of title 38, United States Code, is amended by adding at the end the following new subparagraph: (D)A description of actions taken by the Secretary to reduce— (i)vacancies in counselor positions in the Readjustment Counseling Service; and(ii)the time it takes to hire such counselors..7.Report by Government Accountability Office on Vet Center infrastructure and future investments(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on physical infrastructure and future investments with respect to Vet Centers. (b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of— (A)the condition of the physical infrastructure of all assets of Vet Centers, whether owned or leased by the Department of Veterans Affairs; and (B)the short-, medium-, and long-term plans of the Department to maintain and upgrade the physical infrastructure of Vet Centers to address the operational needs of Vet Centers as of the date of the date of the submittal of the report and future needs.(2)An assessment of management and strategic planning for the physical infrastructure of Vet Centers, including whether the Department should buy or lease existing or additional locations in areas with stable or growing populations of veterans.(3)An assessment of whether, as of the date of the submittal of the report, Vet Center buildings, mobile Vet Centers, community access points, and similar infrastructure are sufficient to care for veterans or if such infrastructure is negatively affecting care due to limited space for veterans and Vet Center personnel or other factors.(4)An assessment of the areas with the greatest need for investments in— (A)improved physical infrastructure, including upgraded Vet Centers; or (B)additional physical infrastructure for Vet Centers, including new Vet Centers owned or leased by the Department. (5)A description of the authorities and resources that may be required for the Secretary to make such investments.(6)A review of all annual reports submitted under 7309(e) of title 38, United States Code before the date of the submittal of the report under subsection (a). 8.Pilot program to combat food insecurity among veterans and family members of veterans(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program to award grants to eligible entities to support partnerships that address food insecurity among veterans and family members of veterans who receive services through Vet Centers or other facilities of the Department of Veterans Affairs as determined by the Secretary. (b)Eligible entitiesFor purposes of the pilot program, an eligible entity is—(1)a nonprofit organization;(2)a veterans service organization; (3)a public agency;(4)a community-based organization; or (5)an institution of higher education. (c)LocationsIn carrying out the pilot program, the Secretary shall award at least one grant to at least one eligible entity in each State, if the Secretary determines that there is such an entity in a State that has applied for, and meets requirements for the award of, such a grant. (d)Minimum program requirementsAny grant awarded under this section shall be used—(1)to carry out a collaboration between one or more public agencies and one or more Vet Centers or other facilities of the Department for five years;(2)to increase participation in nutrition counseling programs and provide educational materials and counseling to veterans and family members of veterans to address food insecurity and healthy diets among those individuals; (3)to increase access to and enrollment in Federal assistance programs, including the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), and the low-income home energy assistance program established under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), and any other assistance program that the Secretary deems advisable.(e)ApplicationAn eligible entity seeking a grant under the pilot program shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary may require.(f)SelectionThe Secretary shall select eligible entities that submit applications under subsection (e) for the award of grants under the pilot program using a competitive process that takes into account the following:(1)Capacity of the applicant entity to serve veterans and family members of veterans.(2)Demonstrated need of the population the applicant entity would serve.(3)Demonstrated need of the applicant entity for assistance from the grants.(4)Such other criteria as the Secretary considers appropriate.(g)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the status of the implementation of this section. (h)Government Accountability Office report(1)In generalNot later than one year after the date on which the pilot program terminates, the Comptroller General of the United States shall submit to Congress a report evaluating the effectiveness of the activities carried out under this section in reducing food insecurity among veterans and family members of veterans. (2)ElementsThe report required by paragraph (1) shall include the following: (A)A summary of the activities conducted under this section.(B)An assessment of the effectiveness of the grants awarded under this section.(C)Best practices regarding the use of partnerships to improve the effectiveness of public benefit programs to address food insecurity among veterans and family members of veterans. (D)An assessment of the feasiblity and advisability of extending the term of the pilot program. (i)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives. (2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Public agencyThe term public agency means a department, agency, other unit, or instrumentality of Federal, State, or local government. (4)StateThe term State means each State and Territory of the United States and the District of Columbia. (5)VeteranThe term veteran means an individual who served in the Armed Forces, including an individual who served in a reserve component of the Armed Forces, and who was discharged or released therefrom, regardless of the conditions of such discharge or release.